iublique Démocratique du Congo Premier feuil|
euillet

E” w |

linistère des Affaires Foncières

Direction des Titres Immobiliers ace ce Jrientale. =
Ciféonscription Foncière de Lshopo I. MERS Et
Division de $ Titres Inmobil iers District XXXXXXXAXAX
Re Commune de XXXXXXXXXXX
D'OR NC 1. Territoire Yahuma- -
Lotissement Yefoli IV.-
Usage Âgricole.-

CONTRAT D'EMPHYTEOSE
NODS/EÏTSH#oT]55 DU 30 [401 2645. -
TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
MaRépublique Démocratique du Congo représentée par
AgISsant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4 de la Loi
19/73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part

le Gouverneur de Province--®

ET:
il 5 TE ERIES ONGO 6.A, immatriculée au----
2°) La 5 PLANTATIONS ET HUILERIES DU CONG SA,
D: GS/IN/ROCM/14-B-5579, Identification Nationale AON EE ETES par
Ê£e social au numéro 1 de l'Avenue Ngongo-Lutete dans Le Con
Gombe à Kinshesa, repr
DAUTINDULA NUANISA, =

mn mm

ésentée par Son Directeur Général,

_"——————

CPaprès dénommé "L'EMPHYTEOTE", de seconde part,

IL À ETE CONVENU CE QUI SUIT :

: La République concède au soussigné de seconde part, qui accepte un sol
d'emphytéose sur une parcelle de terre destinée à usage agricole, élevage, d une
superficie de 479 ha 3B+= ares 70. ca - 90. _% à
située dans le Eommamébblerritoire de Yakumaportant le numéro S.R.628.-
du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à30.0001 ème.

ol%015,.-
: Le présent contrat est conclu pour un terme de 25 ans prenant cours le 30jA E
à l'expiration duquel il sera renouvelé pour une durée égale pour autant Mons 4
terrain ait été mis en valeur et maintenu conformément aux obligatio!
contractuelles et réglementaires de l'emphytéose ï . à
La redevance annuelle fixée conformément au tarif en vigueur et aux conditions

suivantes : \

4
Pette redevance et taxes rémunératoires sont paye
Piemiemianvier de chaque année chez le Comptable des Titres

ARE L'Emphytéote est tenu d'occuper le terrain

Prix de référence du terrain
Redevance annuelle

1° année 20 % soit :

Deuxième feuillet

; à FC _ 15.819,00
2?re année 30 % soit : FC 23.715,00
3°me année 40 % soit : FC 31.620 00

4ème année 45 % soit : FC
5ème année 50 % soit

ables annuellement et Par anticipation le
Immobiliers de Tshopo I.-

concédé dans les six mois et d'en

commencer la mise en valeur dans les dix-huit mois de la conclusion du présent

Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères où fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmie comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de

boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi AE
amélioration à effet permanent et approprié à l'élevage à caractère intensif 5
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion Sur

lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre

minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des

possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
écessaires à l'entreprise et

i ions né
surface par des constructions et installatio : +
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,

abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,
magasins de stockage.

- i 5 la
c) La mise en valeur doit être rationnelle et effectuée suivant les règles de

technique moderne.

0085404

l
|
|
|

n

Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront établies parallèlement aux courbes de
niveau et toutes les mesures contre érosion seront prises

€) La mise en valeur des terres ayant une inclinaison de 30 % est interdite de
même que le boisement dans un rayon de 75 m de source.

f) Les conditions de mise en valeur stipulées ci-dessus joueront séparément ou
simultanément pour toute surface.

AMP : L'Emphytéote aura la faculté de se libérer des charges de son droit par le
délaissement des fonds aux conditions et selon les modalités prescrites par les
mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution.

Pme : L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Ë AmIele6 : Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
É compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des süûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

é 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

à t ce qui concerne l'exécution du présent contrat, les parties déclarent
le 10 : Pour tou q P Fe je Mrs on) TSANGI.—

élire domicile, "LA REPUBLIQUE" dans les bureaux : € ï re
s itoire de Yahune

"L'EMPHYTEOTE" dans les bureaux de l2 Commune de SET LOST ER

Rarcelle n° Section Rurale Six Cent Vinst-buite= A0)

__Iepngic= le 20/70 pie

La République
PROVINCE. -

fa SCIE Pac Sa
Redevance et taxes rémunératoires

pour un montant total de FE. AST. &30,00 RE
payées suivant quittance N° 0 67349 du 7/12 1045

A Iso le 30 42 /2045,-

Le Comptable

va Éatbt

D'Numéro cadastral en toutes lettres

0085404

M4 St AEO Re 872 70 Ua
|

